DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Javois et al. (US 2012/0065667).
Regarding claim 14, an invention relating to left atrial appendage devices, Javois discloses (Fig. 22) a left atrial appendage (LAA) closure device (600) that is deployed in an LAA, the LAA having a wall and an opening to the left atrium (Par. 0044), comprising: an anchor portion that has a first segment (606) and a second segment (697) that are connected in spaced-apart manner by a first connector (see annotated figure below), the first segment and the second segment each having a diameter (see annotated figure below), and wherein the first connector is sized to have a smaller diameter than the first segment and the second segment so that an annular space is defined between the first segment and the second segment (see annotated figure below); a sealing portion (602) that is configured as a container having a cylindrical wall structure that has a diameter that is greater than the diameter of the first segment (Par. 0077, and see annotated figure below); and a second connector that connects the second segment and the sealing portion (see annotated figure below); wherein when the closure device is deployed inside an LAA, the first connector is positioned in a puncture opening in the LAA wall, the first segment positioned outside the LAA in the pericardial space, and the sealing portion is positioned adjacent the opening to the left atrium [Note, the limitation is an apparatus limitation, and is to be limited by the detailed structure. The remaining limitations relating to the use of the device in the LAA are considered functional limitations, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Javois” meets the structural limitations of the claim, and the “closure device” is structured to have “the first connector is positioned in a puncture opening in the LAA wall, the first segment positioned outside the LAA in the pericardial space, and the sealing portion is positioned adjacent the opening to the left atrium”].

    PNG
    media_image1.png
    497
    519
    media_image1.png
    Greyscale

Regarding claim 15, Javois discloses the device of claim 14. Javois discloses wherein the container has an outer end adjacent the opening to the left atrium, and wherein the container has a variable cross-sectional area where the diameter gradually increases in a tapered manner from the second connector towards the outer end (see annotated figure below).

    PNG
    media_image2.png
    503
    529
    media_image2.png
    Greyscale

Regarding claim 16, Javois discloses the device of claim 14. Javois further discloses wherein the sealing portion is formed from braided wires, and the ends of the braided wires are collected into a braided end [i.e. wire mesh] (Par. 0071).
Regarding claim 17, Javois discloses the device of claim 14. Javois further discloses wherein the first and second segments are disk members [i.e. element 606 of the first segment is interpreted as being disk shaped and element 616 of the second segment is interpreted as being disk shaped] (Fig. 22).
Allowable Subject Matter
Claims 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no art of record alone or in combination that teaches of a left atrial appendage closure device that includes the combination of recited limitations in claims 18-21.
Concerning claim 18, prior art reference Javois discloses wherein each of the first and segments has a diameter and a thickness (Fig. 22). However, Javois fails to disclose wherein each of the first and second segments has a diameter between 3mm to 100mm, and a thickness between 2mm to 90mm.
Prior art reference Amplatz discloses wherein each of the first and second segments has a diameter between 3mm to 100mm [i.e. diameter C and B] (Fig. 11a; Par. 0085). However, Amplatz fails to disclose wherein each of the first and second segments has a thickness between 2mm to 90mm. 
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore, a teaching reference with this missing structure could not be found. 
Concerning claim 19, prior art reference Javois discloses wherein the container has a diameter and a thickness (Fig. 22). However, Javois fails to disclose wherein the container has a diameter between 3mm to 300mm, and a height between 2mm to 500mm.
Prior art reference Amplatz discloses wherein the container has a dimeter between 3mm to 300mm [i.e. diameter B] (Fig. 11a; Par. 0085). However, Amplatz fails to disclose wherein the container has a dimeter a thickness between 2mm to 500mm. 
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore, a teaching reference with this missing structure could not be found. 
Concerning claim 20, prior art reference Javois discloses wherein each of the first and second segments is a disk member [i.e. element 606 of the first segment is interpreted as being disk shaped and element 616 of the second segment is interpreted as being disk shaped], and each disk member has a diameter and a thickness (Fig. 22). However, Javois fails to disclose wherein each of the first and second segments is a disk member, and each disk member has a diameter between 3mm to 100mm, and a thickness between 2mm to 90mm.
Prior art reference Amplatz discloses wherein each disk member has a diameter between 3mm to 100mm [i.e. diameter C and B] (Fig. 11a; Par. 0085). However, Amplatz fails to disclose wherein each disk member has a thickness between 2mm to 90mm. 
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore, a teaching reference with this missing structure could not be found. Claim 21 is allowable for the same reasons as claim 20 by virtue of dependency on claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/              Examiner, Art Unit 3771                                                                                                                                                                                          
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771